Bboyles, P. J.
1. In an action for’damages for malicious prosecution, where the petition alleges that the prosecution was without probable cause, allegations showing that the defendant appeared before the grand jury as a witness and succeeded in getting a true bill returned against the petitioner, on an indictment drawn by the solicitor-general of the circuit, do not render the petition subject to general demurrer, when it does not appear that the defendant made to the solicitor-general a fair, 'truthful, and complete statement of the facts connecting the petitioner with the alleged criminal offenses. Hicks v. Brantley, 102 Ga. 264, 273 (29 S. E. 459). See also Clark v. Douglas, 6 Ga. App. 489 (65 S. E. 304).
2. Under the foregoing ruling the court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.